Opinion by
Judge Coper :
Spence and wife were both parties to the distress warrant. The rent distrained for was for the use of her property, and could not be subjected to her husband’s debt. Sec. 2, Art. 2, Chap. 52, Gen. Stat. It does not appear that Mrs. Spence’s title is evidenced by any writing, and it was not error to allow her husband to state that the property belonged to her. The-title to the property was not involved in the issue; it arose incidentally, and it was competent to prove it by parol.
Nor was there any error in refusing to allow Bodley to state what Mrs. Spence said about the rent, and if there was it does not appear what the witness was expected to answer, therefore it does not appear that the refusal to allow her to answer was prejudicial to the appellant.
The evidence as to whether there was an agreement to reduce the 'rent to $20, or whether it was to remain at $25 after the five months, was conflicting, and the court having decided that there was no agreement to reduce it to $20 we cannot reverse on that point. That there was no evidence conducing to prove that it was fixed at $22.50 is not material. The court found that there was no agreement to *611reduce it to $20, and that judgment was rendered for $22.50 instead of $25 was prejudicial to the appellee, and not to the appellant.
Judgment affirmed.